Citation Nr: 0530126	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  93-24 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial, noncompensable rating for a heart 
murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating action in 
which the RO granted service connection and assigned a zero 
percent (noncompensable) rating for a heart murmur, effective 
January 8, 1993; and denied service connection for malaria.  
The veteran filed a notice of disagreement in May 1993 and 
the RO issued a Statement of the Case (SOC) was issued in 
October 1993.  Thereafter, the veteran perfected an appeal by 
submission of a substantive appeal in November 1993.  

In response to the veteran's request, the RO notified the 
veteran and his representative by letter of December 1993 of 
a local hearing that had been scheduled for him at the RO in 
Boston, Massachusetts for a date in March 1994.  The veteran 
failed to report for the hearing.

In a November 1998 decision, the Board denied the claim of 
service connection for malaria and remanded the question of 
the initial evaluation for a heart murmur to the RO for 
additional development.  After accomplishing further action 
to the extent possible, the RO continued the denial of the 
claim (as reflected in the March 2001 supplemental SOC 
(SSOC)).

.  In May 2002, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  Later, however, 
the provision of 38 C.F.R. § 19.9 purporting to confer upon 
the Board the jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, was held to be invalid.   See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  Hence, in August 2003, the Board 
remanded the claim to the RO for completion of the actions 
requested in the remand, and to readjudicate the claim.  
After accomplishing the requested action to the extent 
possible, the RO continued the denial of the claim (as 
reflected in the July 2005 SSOC), and  returned the matter to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Since the January 8, 1993 effective date of the grant of 
service connection, the medical evidence has not demonstrated 
that the veteran's heart murmur is manifested by coronary 
occlusion or thrombosis, or history of substantiated anginal 
attack; nor is there medical evidence, since January12, 1998, 
of a workload of greater than 7 METs but not greater than 10 
METs, dyspnea, fatigue, angina, dizziness, or syncope, or 
required continuous medication. 


CONCLUSION OF LAW

The criteria for an initial, compensable rating for a heart 
murmur have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.104, Diagnostic Code 7005 (as in effect prior to and 
since January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for a higher 
initial rating for heart murmur has been accomplished.  

Through the October 1993 SOC, the March 2001 SSOC, the July 
2004 and March 2005 notice letters, and the July 2005 SSOC, 
the RO notified the veteran and his representative of the 
legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2004 and March 2005 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Further, the RO 
requested that the veteran provide the RO with any evidence 
or information in his possession pertaining to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, all four content of notice requirements have 
been met in connection with the claim herein decided.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the May 1993 rating action on appeal.  The Board finds that 
the lack of full, pre-adjudication notice in this appeal does 
not, in any way, prejudice the veteran.  In this regard, the 
Court has also held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, with respect to the matter 
herein decided, any delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
the claim was fully developed and re-adjudicated after notice 
was provided.  

As indicated above, the October 1993 SOC, as well as March 
2001 and July 2005 SSOCs notified the veteran what was needed 
to substantiate his claim and also identified the evidence 
that had been considered with respect to the claim.  
Furthermore, in the July 2004 and March 2005 notice letters, 
the RO advised the veteran of VA's responsibilities to notify 
and assist him in his claim.  After the notice letters, SOC, 
and SSOC, the veteran was afforded an opportunity to respond.  
The veteran did not respond to the several attempts to obtain 
his private medical records.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file as well as copies 
of reports of VA examinations that were afforded in 
connection with his claim.  Significantly, the veteran was 
afforded numerous opportunities to provide access to any of 
his private medical records, but failed to respond.  
Moreover, the veteran was scheduled for additional medical 
examinations on March 24, 2005 and April 12, 2005 but he 
failed to appear.  Under the circumstances, there is no 
additional evidence that could be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim herein decided.


II.  Factual Background

During the veteran's active duty service in June 1971, a 
systolic heart murmur was identified.  However, his 
cardiovascular system was assessed as entirely normal on his 
separation medical examination in February 1972.  

On VA examination in February 1993, the veteran reported that 
he was not under a physician's care or taking medication.  He 
was working in the construction field.  He reported smoking 
two packs of cigarettes per day and claimed exertional 
shortness of breath (usually after two fights of steps and 
running about 100 yards) and occasional fluttering in his 
chest.  Cardiac examination showed the a S1 murmur, heard 
best with the bell at the apex of the right sternal border.  
The examiner characterized the abnormality as only a soft 
murmur.  EKG showed normal sinus rhythm with sinus 
arrhythmias.  A normal ECG was also reported.  

The veteran was afforded another VA examination in September 
2002, at which time he reported no cardiac complaints or even 
that he was taking any medications.  He stopped smoking about 
one year prior to the examination.  His height was 6' 0" and 
his weight was 250 pounds.  He reported occasional mild chest 
discomfort with rest/exercise for the past 8-10 years - no 
progression.  He also reported one episode of syncope in 
March 2002.  Although he reported seeing a private physician 
for his cardiac condition, he was unaware of any test 
results.  There was no paroxysmal nocturnal dyspnea or 
orthopnea reported.  On physical examination, blood pressure 
was 170/95 sitting with a pulse of 60 and 160/90 supine with 
a pulse of 50.  No carotid bruits were appreciated.  Chest 
was clear to percussion and auscultation.  Apex appeared to 
be at the mid clavicular line.  Rhythm was regular and slow.  
Bradycardia was reported at a rate of approximately 50.  
Sounds were distant.  The examiner noted a question of 
grade I - II/VI soft systolic murmur.  Impression was blood 
pressure elevation for which the veteran was advised to 
follow-up with his primary care physician; history of heart 
murmur; history of syncope; and obesity.

Several additional examinations were scheduled.  According to 
a note dated in June 2005 contained in the claims file, the 
veteran failed to report for the scheduled examinations on 
two occasions-on March 24, 2005, and on April 12, 2005 
(after rescheduling an examination originally scheduled for 
April 5, 2005).


III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran's initial, noncompensable rating for a heart 
murmur has been assigned under the provisions of the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7005, 
pursuant to which arteriosclerotic heart disease is rated.  

During the pendency of the appeal, the criteria for 
evaluating cardiovascular disabilities were revised, 
effective January 12, 1998.  See 62 Fed. Reg. 65207-65224 
(1997).  As there is no indication that the revised criteria 
are intended to have retroactive effect, VA has a duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the revised criteria, 
and to consider the revised criteria for the period beginning 
on the effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  

In this case, the RO has considered the claim under the 
former and revised applicable criteria, and has given the 
veteran notice of the revised criteria (see July 2005 SSOC).  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable criteria.

Prior to January 12, 1998, Diagnostic Code 7005, provided for 
a 30 percent rating following typical coronary occlusion or 
thrombosis, or with history of substantiated anginal attack, 
ordinary manual labor feasible.  A 60 percent rating was 
assigned following typical history of acute coronary 
occlusion or thrombosis, or with history of substantiated 
repeated anginal attacks, more than light manual labor not 
feasible.  A 100 percent rating was warranted during and for 
six months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, and other symptoms, and 
after six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.

Since January 12, 1998, Diagnostic Code 7005 provides for a 
10 percent rating when workload of greater than 7 METs but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or continuous medication is required.  
A 30 percent evaluation is provided for documented coronary 
artery disease (CAD) when a workload of greater than five 
metabolic equivalents (METs) but not greater than seven METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is in order when there is more than one episode of 
acute congestive heart failure in the past year, or; a 
workload of greater than three METs but not greater than five 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
schedular rating is warranted for documented CAD resulting in 
chronic congestive heart failure, or; workload of three METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

A MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, a medical examiner's estimation 
of the level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2.

Although neither the former or revised applicable criteria 
(Diagnostic Code 7005) provides for assignment of a 
noncompensable rating, both versions of the rating schedule 
authorizes the assignment of a noncompensable evaluation in 
every instance in which the rating schedule does not provide 
such an evaluation and the requirement for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (as in effect prior 
to and since January 12, 1998).  

Considering the claim in light of the above-noted criteria, 
the Board finds that the record simply presents no basis for 
assignment of even the minimum compensable rating under 
either the former or revised criteria at any point since the 
January 9, 1993 effective date of the grant of service 
connection for that disability.  

In this case, physical examinations have essentially revealed 
only a minor murmur.  Prior to January 12, 1998, there is 
simply no medical evidence to demonstrate that the veteran's 
service connected heart murmur was manifested  by coronary 
occlusion or thrombosis, or history of substantiated anginal 
attack.  Hence, there is no basis for assignment of the 
minimum, compensable (10 percent) rating under Diagnostic 
Code 7005 pursuant to the criteria then in effect.  Likewise, 
since the January 12, 1998, effective date of the change in 
rating criteria, the medical evidence does not reflect that 
the veteran's disability has been manifested by workload of 
greater than 7 METs but not greater than 10 METs, dyspnea, 
fatigue, angina, dizziness, or syncope, or required 
continuous medication.  Indeed, efforts to obtain additional 
medical evidence, including a medical determination of METs, 
to facilitate evaluation under the revised rating criteria 
have been unsuccessful.  Hence, the Board must also find that 
the criteria for the minimum, compensable (30 percent) rating 
under Diagnostic Code 7005 have likewise not been met.  As 
the criteria for the minimum compensable rating under the 
former and revised criteria, respectively, have not been met, 
it follows that the criteria for any higher rating under 
either version of the rating schedule also have not been met.

The Board points out the two prior remands and attempted 
development to obtain more contemporaneous evidence (to 
include private medical records and current examination 
results).  While such evidence may have elicited the medical 
findings needed to support the assignment of a higher rating, 
the veteran has not cooperated with any of VA's efforts to 
further develop the record.  The Board emphasizes that the 
duty to assist is not a one-way street, and that the veteran 
must cooperate with the VA's attempts to assist him.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the 
veteran has not done so here, the Board has not other choice 
but to consider the evidence on the basis of the evidence 
already of record, which, as noted above, does not support 
the claim for a higher rating.  In a case such as this, where 
additional medical evidence, in the form of medical findings 
and opinion, is required to determine entitlement to 
benefits, the veteran may not passively sit by under 
circumstances where his cooperation is essential in obtaining 
the putative evidence.  Id.

In the absence of medical evidence warranting assignment of 
an initial compensable rating for the veteran's heart  murmur 
at any point since the January 9, 1993 effective date of the 
grant of service connection for that condition, there is no 
basis for staged rating, pursuant to Fenderson, and the claim 
for a higher rating must denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as competent 
evidence simply does not support the claim., that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial, compensable rating for heart murmur is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


